Exhibit 99.1 1515 Wynkoop Street Suite #200 Denver, CO80202 (303) 951-7920 FOR IMMEDIATE RELEASE Contact: MDC GROUPMDC GROUP Investor Relations:Media Relations: David CastanedaSusan Roush 262-377-2445818-222-8330 RECOVERY ENERGY’S ONE-FOR-FOUR REVERSE COMMON STOCK SPLIT FOR PURPOSE OF QUALIFYING FOR NASDAQ LISTING REQUIREMENTS TO BE EFFECTIVE ON OCTOBER 19, 2011 OCTOBER 17, 2011 – Denver, CO – Recovery Energy, Inc. (OTCBB: RECV), an independent oil and gas exploration and production company with operations and assets in the Denver-Julesburg (DJ) Basin, announces that its previously announced reverse stock split at an exchange ratio of 1-for-4 will be effective on October 19, 2011. The stock will trade with a "D" next to the symbol, "RECVD" for 30 calendar days to signify the reverse stock split has occurred. The Company expectsthat the reverse stock split will help it meet the listing requirements for its common shares on NASDAQ or another national exchange such as the NYSE Amex. About Recovery Energy, Inc. Recovery Energy, Inc. (OTCBB: RECV) is a Denver-based independent oil and gas exploration and production company focused on the Denver-Julesburg (DJ) Basin where it holds 155,000 gross, 137,000 net acres. Recovery Energy’s mission statement is to grow reserves and production through a combination of acquisitions and conventional and unconventional drilling activity, targeting the various hydrocarbon bearing formations that produce in the Denver-Julesburg Basin. This press release may include “forward-looking statements” as defined by the Securities and Exchange Commission (the "SEC"), including statements, without limitation, regarding the Company’s expectations, beliefs, intentions or strategies regarding the future. Such forward-looking statements relate to, among other things the Company's: (1) proposed exploration and drilling operations, (2) expected production and revenue, and (3) estimates regarding the reserve potential of its properties. These statements are qualified by important factors that could cause the Company’s actual results to differ materially from those reflected by the forward-looking statements. Such factors include but are not limited to: (1) the Company’s ability to finance its the continued exploration and drilling operations, (2) positive confirmation of the reserves, production and operating expenses associated with the Company's properties; and (3) the general risks associated with oil and gas exploration and development, including those risks and factors described from time to time in the Company’s reports and registration statements filed with the SEC.
